SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

751
KA 12-02251
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WILLIAM O’HARROW, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered October 5, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the
second degree and burglary in the third degree.

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence on the conviction of burglary in the third
degree is unanimously dismissed and the judgment is otherwise
affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of attempted burglary in the
second degree (Penal Law §§ 110.00, 140.25 [2]), and burglary in the
third degree (§ 140.20). In appeal No. 2, he appeals from a
resentence with respect to the conviction of burglary in the third
degree. Contrary to defendant’s contention, the record establishes
that he knowingly, voluntarily and intelligently waived the right to
appeal (see generally People v Lopez, 6 NY3d 248, 256), and that valid
waiver forecloses any challenge by defendant to the severity of the
sentence in each appeal (see id. at 255; see generally People v
Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:   June 14, 2013                           Frances E. Cafarell
                                                   Clerk of the Court